Title: From Thomas Jefferson to Robert Smith, 17 August 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Aug. 17. 1802.
          
          I inclose you a letter from a mr Isaac Mansfield as attorney for the representative of James Mugford, who was killed in an action on board a vessel which he commanded whereby, under the then existing regulations, his widow became entitled to a bounty. I inclose it to you because, if entitled by the existing laws, the [inquiries] first come to your office for it’s sanction before it could be presented at the treasury. if there be no laws auth[oriz]ing the claim I presume the application should be through the member of his district to Congress. I will ask the favor of you to give to mr Mansfield the answer which on examination of the case you shall deem proper. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        